- Midland National Life Insurance Company LiveWell Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated December 22, 2014 to the Prospectus Dated July 30, 2014 This Supplement describes an important change that is being made to one of the investment options available under your Contract. Please read this supplement carefully and retain it with your prospectus for future reference. With respect to the Ivy Funds VIP International Growth Portfolio, this supplement will alter the prospectus for the flexible premium deferred variable annuity contract listed above in the following manner: On page two and three of the prospectus, under Separate Account Investment Options, the following name change is effective January 1, 2015. Ivy Funds VIP International Growth Portfolio will change its name to Ivy Funds VIP Global Growth Portfolio Under APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS the following name change is effective January 1, 2015. Ivy Funds VIP International Growth Portfolio will change its name to Ivy Funds VIP Global Growth Portfolio Under CONDENSED FINANCIAL INFORMATION the following name change is effective January 1, 2015. Ivy Funds VIP International Growth Portfolio will change its name to Ivy Funds VIP Global Growth Portfolio A corresponding name change is hereby made throughout the prospectus. * * * If you have any questions, please call the Customer Service Center toll-free at 1-866-747-3421, or write the Customer Service Center at, Midland National Life Insurance Company, P.O.
